Order entered September 22, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00517-CV

                      MALCOLM JOHNSON, Appellant

                                       V.

                VERONICA POWELL-JOHNSON, Appellee

              On Appeal from the 255th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-19-12398

                                    ORDER

      We REINSTATE this appeal which we abated August 19, 2020 to allow the

trial court an opportunity to file findings of fact and conclusions of law in

accordance with Texas Family Code section 6.711 and Texas Rule of Civil

Procedure 297. Under our August 19th order, the trial court was to file the

findings and conclusions by September 8, 2020. Further, appellant was to file any

request for specified additional or amended findings or conclusions by September

18, 2020, and the trial court was to file any additional or amended findings and
conclusions, or written verification additional findings are not appropriate, no later

than September 28, 2020.

      Before the Court is appellant’s motion for extension of time to file his

request for additional or amended findings. Appellant explains the trial court filed

findings and conclusions on September 8th, but appellant did not become aware of

them until September 18th.

      We GRANT the motion. We ORDER appellant to file any request for

specified or amended findings or conclusions by September 28, 2020 and the trial

court to file the additional or amended findings and conclusions, or written

verification additional findings are not appropriate, by October 8, 2020. The trial

court’s findings of fact and conclusions of law, any request for additional or

amended findings and conclusions, and any additional or amended findings and

conclusions or verification shall be filed in a supplemental clerk’s record with this

Court no later than October 12, 2020. The supplemental clerk’s record shall also

include the documents listed in appellant’s July 7, 2020 and August 17, 2020

motions to supplement the clerk’s record.

      We note Yolanda Atkins, Official Court Reporter for the 255th Judicial

District Court, has informed the Court, by letter filed September 15, 2020, that

appellant has not paid or made arrangements to pay for a supplemental reporter’s

record he requested. Accordingly, we ORDER appellant to file, no later than
October 12, 2020, written verification of payment.         We further ORDER the

supplemental reporter’s record be filed no later than October 19, 2020 provided

payment or payment arrangements have been made. We caution appellant that

failure to file the requested verification may result in the appeal being submitted on

the record currently before the Court.

      We DIRECT the Clerk of the Court to send a copy of this order by

electronic transmission to the Honorable Kim Cooks, Presiding Judge of the 255th

Judicial District Court; Dallas County District Clerk Felicia Pitre; Ms. Atkins; Joie

Rivera, former court reporter for the 255th Judicial District Court; and, the parties.

       We again ABATE the appeal to allow an opportunity for compliance with

this order. The appeal will be reinstated no later than October 20, 2020.


                                              /s/    KEN MOLBERG
                                                     JUSTICE